 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDBooster Lodge No. 405,InternationalAssociationof Machinists and Aerospace Workers,AFL-CIO,andThe Boeing Company.Case 15-CB-779August 27, 1970DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, BROWN, ANDJENKINSOn December 30, 1968, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin certain unfair labor practices and recommendingthat it cease and desist therefrom, and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the General Counsel,the Charging Party, and the Respondent each filedexceptions to the Decision, together with supportingbriefs.The Charging Party filed a reply brief. Subse-quently, in response to an invitation of the Board,the Charging Party and the Respondent filed supple-mental briefs. In response to the same invitation,statements of position were filed by the NationalAssociation of Manufacturers, and by the AmericanFederation of Labor and Congress of Industrial Organ-izations, joined by the International Brotherhood ofTeamsters and the International Union, UAW, asamici curiae.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The Board has con-sidered the Trial Examiner's Decision, the exceptionsand briefs, the reply brief, the supplemental briefs,the statements of positionamici curiae,and the entirerecord in the case. The Board adopts the Trial Examin-er's findings of fact, but adopts his conclusions andrecommendations only to the extent that they areconsistent with the decision herein.The essential facts of this case are not in dispute.Booster Lodge No. 405, International AssociationofMachinists and Aerospace Workers, AFL-CIO,hereinafter call IAM or the Union, and Boeing wereparties to a collective-bargaining agreement effectivefromMay 16, 1963, through September 15, 1965.1iAt the time of the execution of the 1963 agreement, Booster Lodge405 was not in existence.Boeing'sMichoud, Louisiana, plant was consid-ered a "Remote Location" unit, identified with the "Primary Location"unit at Seattle-Renton, Washington.Production and maintenance employ-ees in the Michoud unit were represented by Aeronautical IndustrialDistrictLodge No. 751, IAM, AFL-CIO, Seattle, a signatory to thecontract with Boeing. Booster Lodge No. 405 came into existence some-time later in 1963, but the contract was not modified to reflect thisevent.Upon the expiration of the contract, the Union cont-menced a lawful strike againstBoeing atitsMichoudplant in New Orleans, Louisiana, and at variousother locations. The strike lasted 18 days. On October2,1965, a new contract was signed. The strikersreturned to work on the following day. Both contractscontained maintenance-of-membership clauses, whichrequired new employees to notify both the Unionand the Employer of their desire not to join theUnion within 40 days of accepting employment.During the strike period,some143 employees ofa unit of approximately 1900 productionand mainte-nance workers crossed the picket line and reportedfor work. All had been members of the Union duringthe contract ^ period.One group of strikebreakingemployees, numbering some 24, made no attemptto resign from the Union. The remaining 119 strike-breaking employees submitted their voluntaryresigna-tions, in writing, to both the Union and the Employer.2Many resigned from membership prior to reportingforwork during the strike. Others resigned duringthe course of the strike but returned to work beforesubmitting their resignations.' All resignations weresubmitted after the expiration of the original contractand beforethe signingof the new one. All weresubmitted prior to the imposition of discipline bythe Union.In late October or early November 1965, the Unionnotified all strikebreaking employees that charges hadbeen preferredagainstthem under the Internationalconstitution for "Improper Conduct of a Member"in "accepting employment . . .in anestablishmentwhere a strike . . .exists."Employees were advisedof the dates of their trials, which were to be heldeven in their absence, and of the availability of union-member counsel. Prior to the strike, the Union hadnot warned members about the possible impositionof disciplinarymeasures.However, the IAM constitu-tion provides that members found guilty of misconductafter notice and ahearing aresubject to "reprimand,fine,suspension,or expulsion from membership, orany lesser penaltyor combination."The constitutionsetsno maximumdollarlimitationon fines.Fines were imposed on all strikebreaking employees,regardless of whether, or when, they had resigned'The Union objects to the fact that notices of resignation were senttoDistrictLodge 751 rather than to Booster Lodge 405 However,since BoosterLodge 405was not a party to the original contract, asexplained in In1,supra,itwould appear that employees who notifiedDistrict Lodge 751 were attempting to comply with contractual require-mentsMoreover, District Lodge 751 notified Booster Lodge 405 ofall resignations'Fines of $450 were imposed on 108 employees Of these, 61 hadresigned their union membership prior to reporting for work duringthe strike, and others resigned during the course of the strike Reducedfineswere imposed on 35 employees The record as to the timing oftheir resignations is not clear.185 NLRB No. 23 BOOSTER LODGE NO. 405, IAMfrom the Union. Employees who did not appear fortrialwere fined $450, as were those who appearedand were found guilty. The fines of employees whoappeared for trial, apologized, and pledged loyaltyto the Union were reduced to 50 percent of strikebreak-ing earnings. The level of fines was set by the unionmembership. There is no indication of the methodof computation. Strikebreaking employees earnedbetween $2.38 and $3.68 per hour, or between $95and $145 per 40-hour week. In some instances, earn-ings during the strike were supplemented by the inclu-sion of bonus or premium rates for weekends andovertime.Reduced fines have been paid in some instances.Payments have averaged $40. None of the $450 fineshas been paid. The Union has sent out written noticesthat the matter has been referred to an attorneyfor collection, that suit will be filed upon nonpaymentof fines, and that reduced fines will be increasedto $450 in the event of nonpayment. The Unionhas filed suit against nine individual employees tocollect the fines (plus attorney's fees and interest).The outcome of the suits has not been determined.A principal issue in this case is the legality ofthe Respondent's imposition of disciplinary fines onindividuals who had resigned from the Union beforeengaging in the conduct for which the disciplinewas imposed. The complaint alleges, and the TrialExaminer found, that the Respondent's action in finingemployees in this category violated Section 8(b)(1)(A)of the Act. We agree with the Trial Examiner'sconclusion.4 However, as the Trial Examiner has notfully spelled out his reasoning in this regard, and,in light of the views of our dissenting colleague,we believe that further explication of our reasoningis appropriate here.Under Section 8(b)(1)(A) of the Act, it is an unfairlabor practice for a labor organization to "restrainor coerce employees in the exercise of rightsguaran-teed in Section 7." Included among those rights isthe right to refrain from engaging in any of theprotected concerted activities enumerated at the begin-ning of Section 7.The levy of a fine is calculated to force an individualboth to pay money and to engage in particular conductagainst his will. This is true regardless of the ultimatecollectibilityof the fine. A man who is held upat gunpoint is coerced whether or not the gun isloaded.As with the levy of a fine, the coercionlies in the calculated threat and, as has been held,'The TrialExaminer's reference to a "compounded"violation ofSec 8(b)(1)(A) perhaps implies that the violation is merely derivativeOn the contrary, we find, as spelled out more fully herein, that thevery imposition of a fine on nonmembers violates the Act, regardlessof the amount of the,fine.381the "argument that the fines imposed were not collecti-ble in a court of law,even if accepted is besidethe point."5The imposition of a fine has immediatecoercive consequences.Faced with the possibility ofaction against him, the employee may well be, forpractical purposes,impelled to forego his statutoryright not to honor the Union'spicket line ratherthan risk involvement in a lawsuit whose outcomehe cannot predict.'Or, should hechoose to takethat risk,he will find it necessary to hire counselwhose services he ordinarily would not require.The Board has long recognized that a fine is inher-ently coercive.'Yet insituations where a union impos-es disciplinary fines on itsmembersthe Board hasheld that theunion does not violate Section8(b)(1)(A).8 The basis of theBoard'sholdings inthese early fine cases was the proviso to Section8(b)(1)(A), whichexempts "the right of a labor organi-zation to prescribe its own rules with respect tothe acquisition or retention of membership" fromthe coverageof thatsection.Although a union'smembership rules may well be coercive,their enact-ment is specifically protectedby the Act.InMinneapo-lis,supra,the Board construedthe levy ofthe fineas the prescription of a rule with respect to theretention of union membership and held that theunion's conduct,which was protected by the proviso,therefore did not violate Section 8(b)(1)(A).In affirming the Board's conclusionsinAllis-Chal-mers,the SupremeCourt held that the bodyof Section8(b)(1)(A)was not intended to reach the conductof a labor organization in imposing and enforcinga fine upon its members for crossing an authorizedpicket line.'Thus, the Courtfound it unnecessaryto pass on the Board's holding that the proviso protect-ed the union'sconduct.Nevertheless,the basis ofthe Court'sholding was the underlying relationshipbetween the union and its members.Throughout theopinion,theCourt emphasized the right of unionsto regulate their own internal affairs.Reference wasmade to the"contract theory" of union membership.And, finally,the Court cited the proviso to Section8(b)(1)(A) as offering"cogent support for an interpre-SieN L R B v American Bakery and Confectioners' WorkersLoca, Un m300,411 F 2d 1122, 1126, (C A 7), enft 167 NLRB 596We do not share the confidence of our dissenting colleague inthe abilityof the ordinaryemployee to evaluate the ultimate legal conse-quences of the union'sactNorwould we require him to attempt todo so'See, e g,Minneapolis Star&Tribune Co.,109NLRB 727, 738.'/bid.See alsoLocal;283,VnitedAutomobile,Aircraft &AgriculturalImplementWorkers of America, UAW-AFL-CIO (Wisconsin MotorCorp ),145 NLRB 1097,Local 248 et a! , United Automobile, Aerospace &Agricultural ImplementWorkers of America, AFI -CIO (Allis-ChalmersMfg Co),149 NLRB 67N.L.R.B. v Allis-Chalmers Mfg.Co., 388 U S 175 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDtation of the body of Section 8(b)(1)(A) as not reachingthe imposition of fines and attempts at court enforce-ment."The significance of the membership relationshipis that it establishes the union's authority over itsmembers. In joininga union,the individual memberbecomes a party to a contract-constitution.Withoutwaiving his Section 7 right to refrain from concertedactivities,he consents to the possible imposition ofunion discipline upon his exercise of that right."But the contract between the member and the unionbecomes a nullity upon his resignation. Both themember's duty of fidelity to the union and theunion'scorresponding right to discipline him for breach ofthat duty are extinguished.In the case at bar, the Union's right to disciplineemployees terminated upon the employees' submissionof their letters of resignation." The attempted imposi-tion of discipline for subsequent conduct was beyondthe powers of the Union.12 It was not consentedto by the employees. Nor, in our view, was it protectedby the proviso to the Act.The holding inAllis-Chalmerswas carefully restrict-ed to the facts of that case. The Court expresslyrefused to pass on the legality of the impositionof a fine on "limited members" of the union." Itappears to us that in this reservation there was theimplication that such a fine when levied against non-members constitutes a form of restraint and coercionproscribed by Section 8(b)(1)(A). The decisions intwo subsequent fine cases reinforce that implication.In itsrecentScofieldopinion," the Supreme Courtsummarized its construction of Section 8(b)(1)(A)as follows:[The section] leaves a union free to enforce aproperly-adopted rule which reflects a legitimateunion interest, impairs no policy Congress hasimbedded in the labor laws, and is reasonably10The power to discipline recalcitrant members is essential to theunion's self-preservation This coercive power is protected by the provisoto Sec 8(b)(1)(A)11The Union takes the position that voluntary resignation from itsranks is impossible of achievement because its constitution and bylawsset forth no procedure for such resignations As this argument is contraryto long-standing Board precedent,we reject it here SeeCommunicationsWorkers ofAmerica, CIO(\e" JerietBellTelto ) 106 NLRB 1322,enfd215 F 2d835 (C A2),Local Union No 621,United Rubber,(o,3/n,—!ru ' l' ,'!d- I ,,Ar,, , ,lme,auI/ L ( 10 1 1,1,,,,,,,Re,ear,I, (o,p ,7NI RB 610Di,trv,t Lodr;, 75/ lnte,na ,nla/4cio lot, i, of Ila,nnn,, &ler spa(eIlorder,Ifl-00 (Bw','' (o )Su,/it'llL,i,e\pre— % ,an,uoned the ,tr.ueen 01 Ie.o im_ Ili union to a,oiddt,uphne" The Union'sdisciplinary authoritywas, as we hold,limited toconduct engaged in during the period of membership" While the Court did not specifically refer to the fining of nonmembers,the cited reservation indicates the relevance of the membership issue14Scofield, etal v NLR B.,394 U S 423enforcedagainst union memberswho are freeto leave the union and escape the rule. [Emphasissupplied.]This suggests that the prohibitions of Section8(b)(1)(A) encompass union rules which do not con-form with the enumerated qualifications. Includedin this latter category is a rule enforced against nonun-ion members. By observing that members could "leavethe union and escape the rule," the Court seemsto have envisaged the possibility that union memberscould, indeed, resign membership and avoid discipline.In theShipbuildingWorkerscase," the SupremeCourt found unlawful a union's attempt to disciplinemembers for filing charges with this Board beforeexhausting their intraunion remedies. The Court con-strued Section 8(b)(1)(A) as assuring a union freedomof self-regulation only "where its legitimate internalaffairs are concerned." But the imposition of disciplineon nonmembers can hardly be deemed an internalaffair.Our dissenting colleague treatsAllis-Chalmersasif it existed in a vacuum, overlooking subsequentdecisions and the statutory provisions themselves. Butto extend theAllis-Chalmersdoctrine beyond theperimeters of the situation there involved is to emascu-late the provisions of Section 8(b)(l)(A). Such a resultcan hardly have been intended by the Supreme Court.It should not be reached here. In the interplay betweenthe statutory policy to prevent coercion of employeesfor exercising Section 7 rights on the one hand and thepolicy to permit unions to guide their internal affairsand determine their membership qualifications on theother, the former must prevail where the membershiprelation which justifies the latter is terminated.For the foregoing reasons, we find that the Respond-ent violated Section 8(b)(1)(A) of the Act by imposingdisciplinary fines on resigners from its ranks for actscommitted after their resignations.We shall orderthe Respondent to cease and desist from such conduct,including attempts to collect the illegal fines throughcourt proceedings.Also at issue in this case is the legality of theRespondent's imposition of disciplinary fines on twoother categories of strikebreaking employees, thosewho crossed the picket line without resigning fromthe Union and those whose resignations were submit-ted after the commencement of strikebreaking activi-ties but prior to the initiation of disciplinary actionagainst them. The legality of the imposition of disci-pline on members for conduct engaged in during" NL.R B v Marine & Shipbuilding Workers,391 U S 418 BOOSTER LODGE NO 405, IAMthe period of membership is clear.16 Accordingly,we find that the Respondent did not violate Section8(b)(1)(A) by fining the nonresignees. Nor, in ouropinion, does the Respondent's failure to exerciseitsdisciplinary authority with respect to the secondgroup until after the submission of their resignationsaffect the legality of its action. As the source ofthe Union's disciplinary authority lies in the contractu-al relationship between the organization and its mem-bers, it is to the rules of contract law that we turnin evaluating the Union's conduct. The provisionsof a contract are enforceable, and a cause of actioncan be brought upon them, even after the expirationor termination of the agreement. The rights and dutiescreated by an agreement are extinguished only pro-spectively by the termination thereof. Thus the termi-nation of some employees' membership here did notaffect the Union's subsequent assertion of rights whichhad accrued to the Union during their earlier periodof membership, such as the right to discipline theemployees for prior strikebreaking. The effect of theseemployees' resignations was only to extinguish theUnion's future authority over them.Accordingly, we further find that the Respondentdid not violate Section 8(b)(1)(A) of the Act byfining former members for misconduct engaged inprior to their resignations from among its ranks.However, this conclusion does not legitimize the impo-sition of discipline for conduct engaged in after theresignations.We shall order the Respondent to ceaseand desist from such action and to remit a prorataportion of the fine, so that what remains reflectsonly preresignation conduct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that the Respondent,Boost-erLodgeNo. 405,InternationalAssociationofMachinists and Aerospace Workers,AFL-CIO, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Restraining or coercing employees who hadresigned from and who were no longer members16N.LR B v Allis-Chalmers Mfg Co, supraAs a majority of theBoard (Members Fanning, Brown, and Jenkins), would find that thelee.ihu ut union lines does not depend on their reasonahlsness the Boarddoes not adopt the Trial hsaminer s lindines LonLlusnins andreuimmend,tions on that issus Su IrrmiDei elurynrnt ( rip1,16N I R BNo 22 I or the reasons stated in his dissenting opinion in theluuna.uMember \ILCulloLh uould e\amini the 'mount of the line, to determinetheir reasonableness in those situations iihere the union , imposition thereofand threatened or auw,tl Lourt t.tion to 1011 -1 snl.h lens. iiould in all othsrrespeLts he Liiilul \\here espulsnm Irom membership is ilearh the unitmailable method tit enlur ement he iiould uuisider the sive ul a lineirreleiant383of the Union in the exercise of their rights guaranteedinSection 7 of the Act by imposing fines againstsuch employees because of their postresignation con-duct in working at the Michoud plant during theSeptember 1965 strike or by threatening to seek orseeking court enforcement of such fines.(b) In any like or related manner, restraining, orcoercing employees in the exercise of rights guaranteedby Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Reimburse or refund to any employees, describedin paragraph 1(a) of this Order, who have paid finesunder the circumstances described in that paragraph,the amount of said fines imposed because of postresig-nation conduct in working at the plant, plus interestat the rate of 6 percent per annum.''(b)Post at its office and meeting hall and atthe Michoud, Louisiana, plant of the Boeing Company,if the Company is willing, copies of the attachednotice,marked "Appendix."" Copies of said notice,on forms provided by the Regional Director for Region15, shall, after being signed by an authorized represent-ative, be posted at the aforementioned locations, inconspicuous places, including all places where noticesto employees are customarily posted, and reasonablesteps shall be taken to insure that said notices arenot altered, defaced, or covered by other material.(c)Notify said Regional Director, in writing, within10Days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that those portions ofthe complaint as to which no violation has beenfound be, and they hereby are, dismissed.MEMBER BROWN, concurring in part and dissentingin part:I join with my colleagues in dismissing the allega-tions of the complaint with respect to the impositionof discipline on members for conduct engaged induring their period of membership. However, I wouldalso dismiss the remaining allegations concerning theimposition of fines upon purported resigners fromthe Union.My colleagues' disposition of this question is predi-cated on the premise that an employee, faced withthe threat of a union fine, "may well be impelled" The Boardhas long includedan award of 6 percentinterest ondues, fees, or other moneys unlawfully withheld from an employeeSeAFL-CIO,138 NLRB 1142" In the event this Order is enforced by a Judgment of the UnitedStates Court ul \ppeals the fiords in the nuULi. rs,tdinePosted ntOrder of the National LaborRelationsBoard" shall read "Postedpursuantto a Judgment of the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board " 384DECISIONS OF NATIONAL LABORRELATIONS BOARDto forego his statutory right not to honor the Union'spicket line rather than risk involvement in a lawsuitwhose outcome he cannot predict." But this is whatAllis-Chalmerswas all about. There, a union fine,or the threat of it, expressly designed to force employ-ees to "forego [their] statutory right not to honortheUnion's picket line" was nevertheless held notto violate Section 8(b)(1)(A) even though such afinewas collectible, or collected, in court. TheSupreme Court reasoned that 8(b)(1)(A) was notintended to apply to this kind of coercion. If, asis the case here, a Union does not violate 8(b)(1)(A)by imposing or threatening to impose a collectiblefine, it is difficult to see how a presumably uncollecti-ble fine can be violative of that Section. Even if,as the majority reasons, the employee concerned maynot be sufficiently knowledgeable to evaluate theUnion's fine as "un-collectible," and thus feel com-pletely free to cross the picket line with impunity,he is plainly no more coerced than the full-fledgedmember.A further consideration, ignored by my colleagues,impels me to this view. Each of the employees involvedhere, and in all other situations of which I am aware,was a member of the Union in all senses of theword before the strike began. Thus, the fealty owedby a member to hisunion ineffect came into playwhen the strike was authorized and began, and a"resignation" at that point was already a disloyalaction from the standpoint of the Union and hisfellowmembers.Moreover, I cannot conceive of acase arising where a union would "fine" someonewho had never been its member at all. It is onlybecause the employees here were, in the eyes ofthe Union, and pursuant to the Union's constitutionand bylaws, still union members, that the fines wouldhave any impact at all on them. In this respect,whether employees are still members of the Unionfor purposes of imposition of a union fine, the provisoto Section 8(b)(1)(A), in express terms, applies toa union's rules for acquisition or retention of member-ship."For all these reasons, I would find no violationof Section 8(b)(1)(A) of the Act in the Union's fininga nonmember or a purported nonmember.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT restrain or coerce employeeswho had resigned from the Union and who,in the exercise of their rights guaranteed in Sec-tion 7 of the Act, worked at the Michoud plantduring the September 1965 strike by imposingfines or by threatening to seek or by seekingcourt enforcement of said fines as to such employ-ees.WE WILL reimburse nonmembers above men-tioned for any fines they may have paid to usfor working during the said strike.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed to them in Section 7 of theNational Labor Relations Act.BOOSTER LODGE No. 405INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board'sOffice, T6024 Federal Building (Loyola), 701 LoyolaAvenue, New Orleans, Louisiana 70113, Telephone504-527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE19The cases cited by my colleagues in fn i i concern a Union'sapplication of its membership rules to job tenure, and thus are inappositeto the instant situation, where the rules pertain solely to another internalunion matterRAMEY DONOVAN, Trial Examiner The charge in thiscase was filed on February 18, 1966, by The Boeing Compa-ny, herein the Employer or Boeing. The General Counselof the National Labor Relations Board, herein the GeneralCounsel, issued a complaint under date of August 9, 1968,against Booster Lodge No. 405, International Association BOOSTER LODGE NO 405, IAMof Machinists and Aerospace Workers, AFL-CIO, hereinRespondent or the Union. The Complaint alleged that,in the period October-December 1965 and January 1966,the Union levied finesagainstnamed employees and otheremployees of Boeing in the sum of $450 each for crossingthe Union's picket lines and working during a union strikeagainstBoeingfrom September 16, 1965, to October 4,1965 It is alleged that the above fines were unreasonable,excessive, and discriminatory. Further alleged is that, inthe period aforementioned, the Union levied fines againstnamed and other employees for the same reasons describedabove although these employees had resigned from theUnion prior to working during the strike and prior tobeing fined. These fines are also alleged to be unreasonable,excessive, and discriminatoryThe complaint additionallyalleges that, in connection with all the fines in the situationshereinabove, Respondent instituted or threatened to institutelegal proceedings against employees who failed or refusedto pay the fines. All the aforementioned conduct is allegedto have restrained and coerced employees in the exerciseof rights guaranteed in Section 7 of the act and therebyconstituted a violation of Section 8(b)(1)(A) of the Act.In generalterms, Respondent's answer denies theallega-tions of the complaint aforedescribed although admittingthatRespondent "did institute legal proceedings againstcertain employees who failed or refused to pay fines imposedupon them."The case was tried before Trial Examiner Ramey DonovaninNew Orleans, Louisiana on October 2-3, 1968 Allparties were represented by counsel.I. JURISDICTIONBoeing is a Delaware corporation with its principal officein Seattle,Washington, and it is engaged in the manufactureof aircraft and aircraft parts at Wichita, Kansas, and atSeattle and Renton,Washington. Boeing also operates aplant at New Orleans, Lousiana, known as the Michoudplant,which is the only plant directly involved in thisproceeding.The Michoud plant is performing work fortheNationalAeronautics and Space Administration. Itisestimated that in September 1965 approximately 6000employees were employed at Michoud, of which approxi-mately 1,500-1,900 were in the unit represented by Respond-ent Union.Boeing is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the ActRespondent is a labor organization within the meaningof Section 2(5) of the Act.Ii.THEALLEGED UNFAIR LABOR PRACTICESThe FactsA contract between Boeing "and The International Asso-ciation of Machinists, AFL-CIO and those of its lodgesnow and hereafter representing employees of the Company"was ineffect fromMay 16, 1963, to September15, 1965. Various units of production and maintenanceemployees were covered by the contract, such as the Seattle-Renton unit, the Atlantic Missile Test Section unit, the385Wichita unit. The Seattle-Renton unitincluded companyemployees in the unit in the state of Washington andcompany employees in the unit "at Remote Locations identi-fiedwith the Seattle-Renton Primary Location.11Following a description of the Seattle-Renton unit the con-tract states that "Such unit is primarily identified withthe Primary Location known as Seattle-Renton and withAeronautical IndustrialDistrictLodge No. 751 (IAM,AFL-CIO).` A "Remote Location" is defined as "a compa-ny operation locatedin anarea away from a PrimaryLocation and designated by the Company as a RemoteLocation, such as Michoud Plant . . ." The signatoriesto the contract were the IAM and "Boeing andDistrictLodge 751, District Lodge 70,and BananaRiver Lodge2061.Booster Lodge 405, herein Lodge 405, which embracesthe unit employees at Michoud, was not in existence atthe time of the execution of the above contract. At thattime, Michoud was a "Remote Location" under the contract,the primary location being Seattle-Renton. The unit wasidentified with the primary location and with District Lodge751, Seattle Lodge 405 came into existence sometime laterin 1963. Lodge 405 is not mentioned in any contractuntil the contract that was executed in October, 1965.The contract provides that unit employees who are mem-bers of the Union or who become members are requiredto maintain their membership as a condition of employment.Employees hired after the effective date of the contract,who are not members of the Union, have a specified periodin which to give notice that they do not desire to becomeunionmembers. Such notice, in writing, is to be sentto District Lodge 751 in Seattle, with a copy to the BoeingCorporate Labor Relations Office in Seattle.Upon the expiration of the contract on September 15,1965, the Union struck and picketed Boeing at Michoudand other locations. The strike was over economic issuesbetween the parties The strike ended on October 3, 1965,and a new contract was entered into.During the strike, certain employees who were in thecontract unit at Michoud crossed the picket line and workedAt one time during the period of the contract all theseemployees were members of the Union. Some of theseemployees had allegedly resigned from the Union priorto returning to work and all of these allegedresigneeshad taken their steps of alleged resignation prior to anyaction by the Unionagainstthem because of their returnto work during the strike. Another group of the returners-to-work during the strike, who were union members, madeno attempt to resign from the Union. The Union madeno distinction between the two foregoing groups and, afterthe strike, it proceeded to try and to fine these employeesand to institute legal action to collect unsatisfied fines.There is no evidence that before or during the strike theUnion warned employees that fines or any other actionwould be taken against those who worked during the strike.Article L, article XXIV, section 3, of the constitutionof the International Association of Machinists, provides,under the caption, "Improper Conduct of a Member" that.Aeronautical Industrial DistrictLodge No 751will be referred toas DistrictLodge 751 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following actions or omissions shall constitutemisconduct by a member which shall warrant a repri-mand,fine, suspension and/or expulsion from member-ship,or any lesser penalty or any combination ofthese penalties as the evidence may warrant after writtenand specific charges and a full hearing as hereinafterprovided-Refusal or failure to perform any duty or obligationimposed by this constitution;the established policiesof the I A M.A.W.; the validdecisions and directivesof any officer or officers thereof. .Accepting employment in any capacity in an establish-ment where a strike or lockout exists as recognizedunder the constitution,without permission.Although the internal due process of the steps takenby the Union with respect to the employees aforedescribed,who had worked during the strike, is not in issue,a briefdescription of the various stepsis appropriate.The recordindicates that these steps were initiated in November 1965,or possibly the latter part of October, 1965.By mail,an employee was notified that he had beencharged with violating the constitution of the Union,specifi-cally articleXXIV,article L, section 3, "Accepting employ-ment.in an establishment where a strike..exists..."He was advised of the time and place of histrial before the trial committee and the fact that the chargeswould be read to him and that he could have an attorneywho was "a member of the I.A.M.A.W "to defend him.The trial, itwas stated,would proceed if he did not appear.According to Higgins, business representative of Lodge405 during the strike and immediately thereafter andsubsequently president of Lodge 405, those employees whodid not appear at their trial were fined $450; those whoappeared and were found guilty were fined $450;' those whoappeared before the trial committee and said that they weresincerely sorry about what they did and said t at t ey wishedto be good union members had their $450 fines reduced to50 percent of what they earned by working during thestrike 3 By letter or otherwise, there was no notification toemployees by the Union that it had reduced or would reducethe fines to 50 percent of earnings under somecircumstancesHiggins states, however, that the foregoingreduction was "general conversation " This appears to be adubious basis for a factual finding of general knowledge andat best would indicate that some employees, other thanthose who had actually received such reductions, may haveheard of some reductions. Regarding the implementation ofthe reduction in those cases where it was granted, Higginsstates that the Union did not know the earnings of the'There is no evidence that anyone was found not guilty In additionto the fine the employee, depending on his years of employment, wasbarred from holding union office for periods of 1 to 5 years EmployeeThomas, a witness called by Respondent,whose fine had been reducedfrom $450 to 50 percent of earnings during the strike at Boeing,testifiedthat in September 1968, about 2 weeks before the instant hearing, asa result of his plea of personal hardship to the union membership andto a new administration in Lodge 405,his fine was reduced to $20'This 50 percent policy,according to Higgins,was initiated in the"first part"of 1966particular individuals and took their word as to earnings inarriving at the 50 percent balance 4Some "fleshing out" of Higgins' testimony is to be foundin typical letters in the record that were sent by the Union tothe employees who were fined A November 3, 1965, letterto employees who had been fined 50 percent of earningsnoted nonpayment in full and requested that the employeecontact the business representative of the Union regardingpayment "since we are now in the process of turning allfines over to our attorney for collection Failure to do socould cause your fine to be increased to $450 as was notedat your trial " A letter of February I. 1966, sent to anemployee who had been fined $450, and signed by theUnion's attorney, states that the matter has been referred tothe attorney for collection 5 The letter then sets forth ademand for the $450 and advises that failure to respondpromptly "will require our filing suit against you, with theadditional cost to you of attorney fees and court costsincurred by the Union in the process. plus legal interest "The record also discloses that the Union cited employeeson a petition for money judgment in the City Court ofNew Orleans.For instance,a citation,datedApril 11,1966, shows the amount as $630 "with legal interest."The figure of $630 was based on $450 for the fine, plus$180 attorney's fees. Boeing undertook to defend the suitsagainst individual employees but made no general communi-cation of this policy to employees. Thus, the employeecited in theApril 11action, above, contacted Boeing'sLabor RelationsManager, Nau, about the citation. Naureferred the employee to the Company's attorney althoughNau advised the employee that he could retain his ownattorney if he wished.The ResignationsAt an earlier point, one of the categories of employeesinvolved in the instant case was described as alleged resigneesfrom the Union.It is now appropriate to describe anddetermine the facts regarding the alleged resignations.Nau testified that,in 1962, in a period when therewas a hiatus in the contractual relationship between theUnion and Boeing,the practice was for the union memberswho wished to resign from the Union to send a registeredletter to the Union and to the Company, stating thatthey wished to resign their membership and to have theirdues deduction authorization cancelled.Nau states thatin past years, including 1962, this practice was recognizedby both parties.Higgins testified that there was no provisionin the constitution allowing resignation by sending a letterto the Union and no by-laws or practices of Lodge 405permittingmembers to resign their membership. Higginswas thenasked byRespondent's counsel about "testimonyhere by Mr. Nau with respect to an employee who dropped'In letters notifying employees of the fines imposed, the right ofappeal to the president of the International Union,pursuant to theconstitution,was mentioned There is no evidence that any appealswere taken'The particular letter was sent to Katz who had allegedly resignedfrom the Union prior to working during the strike BOOSTER LODGE NO 405, IAMout of membership in Local 405 during a period of timewhen there was no contract in effect, in 1963."6 Higginstestified that no employee "dropped" from the Local butHiggins went on to describe some employee who had neverbeen a member in thefirstplace and from whom, inany even, the Union had never received a letterIt is the Examiner's opinion that in the past, in 1962,when the Michoud plant was represented by District Lodge751, the Michoud plant management, the Labor RelationsManager, believed, and so advised personnel when suchmatters arose, that in a no-contract period an employeewho wished to resign from the Union and to discontinueauthorization for checkoff of dues could do so by writingto the Company and to District Lodge 751, both in Seattle.The extent to which employees availed themselves of thisprocedure is unclear but apparently no issue arose betweenthe Company and District Lodge 751' on the matter andthe Company had no reason to believe that its understandingof the procedure was disputedThe evidence reveals in many respects a general orienta-tion toward Seattle of company and union relations attheMichoud plant. This situation arose from the factthat Boeing's corporate labor relations office was in Seattleand that city was also the situs of, and the area embracedby,District Lodge 751When the 1963-1965 contract wasentered into, District Lodge 751 was the union organizationrepresenting the Michoud employees The contract providedin its union-security clause that those employees who werenot union members and who did not wish to join theUnion were obliged to write to the Company in Seattleand to District Lodge 751 in Seattle stating that fact.The Company, in the past, in notices to newly hired employ-ees, set forth the above provisions,including the Seattleaddresses of the Company and District Lodge 751. Thereisno evidence that the contract or the company noticeswere amended in the above respects after Lodge 405 cameinto existence atMichoud.Nor is there evidence that,when a new Michoud employee wrote such letters to theCompany and to District Lodge 751 in Seattle, Lodge405 contended that such letters by a Michoud employeewere ineffective under the contract because the letters hadnot been addressed to Lodge 405.This Seattle orientation was also present in the 1965period when the events herein involved occurred Thus,the contract negotiations for the various units, includingMichoud, were conducted on the basis of one contractembracing various units and locations.'These negotiationswere held in Seattle Also, in 1965, before the strike Nauadvised his labor relations staff people of the Company'sposition if confronted with inquiries regarding withdrawalsfrom the Union when, by lapse of the contract, theremight be no contractual obligation to maintain union mem-bership.This intramanagement communication read.1The Company does not encourage or discourageanyone from withdrawing his membership from theUnion ....`Nau's testimony was as described aboveLodge 405 was not yetin existenceThe subsequent strike occurred at all locations3872.The Company cannot assure the employees thatsending a letter will terminate his membership in theUnion. However, in the past, the procedure has beento send a registered or certified letter to the Unionand to the Company in Seattle stating he wishes toterminate his membership in the Union and to cancelhis payroll authorization for Union dues deductions.[There are then listed the full name and Seattle addressof District Lodge 751 and the name and Seattle addressof the Company, to wit, "Corporate LaborRelationsOffice " Neither the Company's Labor Relations officeat the Michoud plant nor Lodge 405 at Michoudwere mentioned ]Around September 1965, various individual employeesatMichoud spoke to their supervisors or other managementpeople about how they could resign from the Union. Theevidence reveals that, in substance, they were told thatitwas necessary to write a registered or certified letterof resignation to the Company and to District Lodge 751in Seattle There is no evidence that the Company solicitedor initiated withdrawal inquiries or withdrawal action bythe employees but the Company did respond to inquiriesas aforedescribed.Beginning about September 16, 1965, and on varioussucceeding dates in September, over 100 employees wroteto the Company and to the Union (District Lodge 751)in Seattle certified or registered letters of resignation Insubstance,thewriter said that he no longer wished tobe a union member or that he was resigning from theUnion. By letter of November 4, 1965, Lodge 405 statedto Nau:Attached is a list of Boeing employees who wrotecertified letters, either to District 751 or Local 405,terminating their membership in the International Asso-ciationofMachinists and Aerospace Workers [Thelist of names attached numbered 235]Although we have not yet described Respondent's princi-pal contention regarding the resignations,Respondent doesmake, in its brief, a subsidiary contention that is, in effect,assumingarguendo,that employees could resign from theUnion, the resignations should have been addressed toLocal 405. In support of this position Respondent statesthat the Michoud employees "signed Local 405 membershipapplication cards and payroll deductions are made locally."'To further present the contention in its full strength, theExaminer will also state that there is no doubt that theMichoud employees were members of Lodge 405 in Septem-ber 1965, and not members of District Lodge 751.While it is probably true that, from the standpoint oflegal precision, Lodge 405 should have been an addresseefor theresignations, the evidence which we have describedBefore Lodge 405 came into being, the Michoud employees signedDistrict Lodge 751 union application cards Those who had so signedwere not thereafter required to sign Lodge 405 cards when that Lodgecame into existence For a time,afterLodge 405 came into existence,District Lodge 751 cards were used at Michoud but this ceased whenLodge 405 became fully functional and had its own cards The evidenceindicates that at one time dues checked off at Michoud were remittedto Seattle but, when Lodge 405 came into being, it received the checked-off dues directly from the Company 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove in detail leaves no doubt in our mind of the substantialhistory of Seattle orientation of union and managementmatters at Michoud. The contract that was in effect untilSeptember 15, 1965, specifically mentioned only the Seattleoffices of the Company and the Union, District Lodge751 in Seattle, as the bodies to be notified if an employeedid not wish to join the Union. This and the other factorswe have previously mentioned would not unnaturally leadto the belief that the Seattle formula was also applicableto resignations.Also, there can be little doubt of the factthat the Seattle labor relations office of the Companyinformed its Michoud counterpart of Michoud communica-tions that it received and that a similarly close liaisonexisted between District Lodge 751, in some respects theancestor or parent of Lodge 405, and the latter The letterof November 4, 1965, from Lodge 405 to Nau fully supportsthe conclusion that Lodge 405 was fully aware of theresignations. 10Respondent's basic position is that the resignations werean exercise of futility and that regardless of where orwhen they were sent or received Respondent regarded andregards them as having no effect. Charges were filed andtrials conducted against those employees who worked duringthe strike irrespective of resignations."The reason advanced by Respondent for disregardingthe resignations is, in substance,that there is no provisionfor voluntary resignations under the constitution or by-laws.The constitution provides that membership may becancelledwhere a member is delinquent for 3 monthsin the payment of dues or special levies. There is alsoa constitutional provision for honorary withdrawal cardsto a member who ceases working at the trade or whobecomes a supervisor. Higgins testified that the union posi-tion at the time of the purported resignations was thatthe employees did not have the right to resign from theUnion. 'I This continues to be the union positionTheAllis-ChalmersDecision" and Reasonable FinesThe applicability of theAllis-Chalmersdecision to thepresent case is apparent, but preliminarily, it is appropriateto describe and to understand the holding in that casesince the doctrine of unreasonable fines, which is advancedby the General Counsel in the instant case, is distilledfrom theAllis-Chalmers decisionThe majority of the Supreme Court held, in substance,that "the body of Section 8(b)(1) [(A)] [which prohibitsrestraint or coercion by a union of the rights of employeesto engage in or to refrain from engaging in union activitiesas guaranteed in Section 7 of the Act]" does not proscribe" ° The resignation letters addressed to Seattle were sent to Lodge405 and received by the latter about October 15, 1965" Higgins testifiedthat if an employee hadsent in a resignationhe was not charged and tried if he had not worked during the strikeThe converse was also true,that is,the employee who had resignedwas charged and tried if he had worked during the strike" Higgins referred to the constitutional provisions above and theabsence of any provision for resignationHiggins did, however, testifythat a member could resign"by death "" NL R B v Allis-Chalmers Manufacturing Company,388 U S 175"the imposition of fines and attempts at court enforcement. ."10 The Court stated "Our conclusion that Section8(b)(1)(A) does not prohibit the locals' action [of impositionof fines and court action to collect the fines] makes itunnecessary to pass on the Board holding that the provisoprotected such action "15 The critical role of court enforce-ment of fines as a significant factor in appraising theunion conduct, and a further indication of the nondetermina-tive role of the proviso in the majority's decision is foundin the comment regarding the fact that one of the localunions inAllis-Chalmershad notified strikebreaking employ-ees that they might be subject to a $100 fine for eachday they worked The Court said that " .. no inferencecan be drawn from that notification that court enforcementwould be the means of collection. Therefore, at least underthe proviso, if not the body of Section 8(b)(1), such notifica-tionwould not be an unfair labor practice." At anotherpoint, it is said that "Assuming that the proviso cannotalso be read to authorize court enforcement of fines, aquestion we need not reach ."I6In upholding the imposition of fines and the court enforce-ment thereof, the Court, in the course of its opinion,at several points used the term "reasonable fine " Thus,at page 183. "Where the Union is strong and membershiptherefore valuable, to require expulsion of the membervisits a far more severe penalty upon the member thanthat court enforcement may permit the collection of unrea-sonably large finesHowever, even where there is evidencethat Congress shared this concern, this would not justifyreading the Act also to bar court enforcement of reasonablefines." In a footnote on the same page it is stated that"It is not argued that the fines for which court enforcementwas actually sought were unreasonably large "Accordingly, we find an implied requirement that thecourt enforceable fine must be "reasonable" or not "unrea-sonably large." Having rejected the position that the highwater mark of internal union discipline of members regard-ing fines or other strictures was the right of expulsionfrom membership, what remained was the conclusion thata union could fine its members and enforce the fines incourt without violating Section 8(b)(1)(A). Since the Act,under the foregoing construction,supplied no standardor limitation on the amount of the fines, the standardof reasonableness,often invoked in legal construction, wasapparently invoked as appears from the above excerptsin theAllis-Chalmers decision." In reaching this conclusion,themajority had perceived"inherentimprecision" in the words"restrain or coerce"in Sec 8(b)(1)(A) and,in its view of the legislative history, Congress did not intend to interdict,as "restraint or coercion",the imposition of fines and court enforcementthereof Themajority also stated that"weak" unions would be disadvan-taged if court enforcement of fines were encompassed in the prohibitionof Sec 8(b)(1)(A) and that therefore it had not been intended to interdictsuch conduct" Immediately following the body of Sec 8(b)(1)(A), described above,isthe proviso,"That thisparagraph shall not impair the right of alabor organization to prescribe its own rules with respect to the acquisitionor retention of membership therein "1'Elsewhere the Court did perceive "cogent support" for its interpreta-tion of the body of Sec 8(b)(1)(A) in the proviso BOOSTER LODGE NO 405,1AM389We proceed, therefore, on the basis, as indicated bythe Court, that under the body of Section 8(b)(1)(A) thefine imposed and enforced or sought to be enforced mustbe "reasonable."The principal or sole point of references inAllis-Chalmerstodetermine what is a reasonable fine or one that isnot "unreasonably large" is the actual amount and circum-stance of the fines in that case The factual circumstancesare most fully described in the Trial Examiner's Decision,adopted by the Board, and not disputed in the Courtof Appeals or in the Supreme Court."InAllis-Chalmers,Local 248 struck the Company fromFebruary 2 through April 20, 1959 On February 24, 1959,248 notified employees who had crossed the picket linetowork that they were subject to a fine of up to $100per day for each day's activity Between February 2 andJune 30, 1959, charges were filed with 248 against thestrikebreakers. By September 1959, 172 members had beenfined $20 to $100. On September 18, 1959, 248 demandedpayment of the fines On October 16, 1940, 248 againasked for payment, citing a Wisconsin case holding thatfineswere enforceable. On April 21, 1961, 248 notifiedeach fined member of the action of the US SupremeCourt in the Wisconsin case and warned that a continuedfailure to pay the fines would result in the case beingturned over to counsel "for civil suit " Local 401 struckatanotherinstallationof the Company from February2 to April 19, 1959. After teal, it fined strikebreakers$100 each on July 11, 1959. On August 29, 1961, 248took a pilot case to courtagainst astrikebreaker whohad been fined $100 Plaintiff was successful on April26, 1963Appeal was pending A suit by 401againstone of its strikebreakers was pending. In 1962, both 248and 401 hada similar situationas describedin earlieryears In 1962, the actions of the Unions were similarto their earlier actions and strikebreakers were fined $35to $100 by 248 and 401 fined its strikebreakers $100.In 1962, however, there were no threats of court enforcementnor warnings of court action. A high percentage of 248strikebreakers paid fines in 1962 and all 401 strikebreakerspaidAside from initial general descriptions of the factualsituationin the case, theAllis-Chalmersdecision devoteslittle space to factual details but is principally concernedwith the broad legal issues of the case Perhaps the mostspecific comment made by the Court about the actualfines inAllis-Chalmers isas follows:"The notification by Local 248 to its strikebreakingemployees that each day they continued to work mightconstitute a separate offense punishable by a fine of$100 was sent only to members of Local 248, notthose of Local 401, and only during one of the twostrikes called by Local 248 The notificationwas sentI`Local 248. United Autontobde 4erospateand 4,griuthuralImplementWon,erv of America, 4 FL-CIO( 411n-Chalniers Manufacturing (onipani)149 NLRB 67. 75-764llis-Chabnerc Manu/aituringCompani v 'V L R B258 F 2d 656, 657 (C A7)N L R B v Alhs-Chalmers ManufacturingConipant,388 U S 175 192 In 30" P 192,fn 30only to those employees who had already decidedto work during the strike. Most important, no inferencecan be drawn from that notification that court enforce-ment would be the means of collection. Therefore,at least under the proviso, if not the body of Section8(b)(1), such notification would not be an unfair laborpractice. It is not argued that the fines for whichcourt enforcement was actually sought were unreason-ably large.An appraisal of the factualsituationinAllis-Chalmerssheds little light on what standards the conclusion wasreached, as it quite apparently was, that the fines werereasonable or not unreasonably large. All we know is that,in that case, fines of $20 and $100 on strikebreakers whoworked during two stnkes that lasted over 2 months eachwere reasonable.We do not know if the Court wouldregard the actual imposition, as threatened inAllis-Chalmers,of a fine of $100 per day for each strikebreaker as reasonableIt is this lack of a standard or guideline in determiningreasonableness that presents a problem. And this is a prob-lem that may apse in every case involving fines and threat-ened or actual court enforcement of the fines. We canconclude that, in those cases that arise where the strikelastsmore than 2 but less than 3 months and the fineis$20 or $100, the fine is reasonable." But suppose thefine is $150, $200, $300, $400 or some other figure fora strike of similar durationWhat is the standard in a1-month strike, a 6-month strike, or a strike of someother duration? In this connection, the basic nature ofthe problem was recognized by the dissenting justices inAllis-Chalmersin the following observations (p. 204)In this case, each strikebreaking employee was finedfrom $20 to $100, and the Union initiated a `testcase' in state court to collect the fines. In notifyingthe employees of the charges against them, however,the Union warned them that each day they crossedthe picket line . . . might be considered a separateoffense punishable by a fine of $100. In several ofthe cases, the stnkes lasted for many months Thus,although the Union here imposed minimal fines forthe purpose of its `test case',it isnot too difficultto imaginea case where the fines will be so largethat the threat of their imposition will absolutelyrestrain employees from going to work during a strike. . . of course, as the Courtsuggests,he [the finedemployee] might be able to defeat the union's attemptat judicial enforcement of the fine by showing it was`unreasonable' . . . . but few employees would havethe courage or the financial means to be willing totake that risk [citation omitted 1.20" To be on all fours withAllis-Chalmers,the comparative strike situationmust also include a warning of fines to individual strikebreakers duringthe course of the strike and not deferment of threats of, or impositionof, fines until after the strike30Aside from these observations, the contests of whether particularfines in particular strikes of various types and duration are unreasonableor not, could find their way individually to the BoardWithout a standardby which to determine reasonableness, this task could be formidableConceivably, the administrative task could be lessened by deciding that(cont'd) 390DECISIONS OFNATIONAL LABORRELATIONS BOARDIn his brief, the General Counsel, recognizing, at leastin somedegree, the decisional task of determining whatisa reasonable fine, states that "Since neither the Boardnor Courts have established any criteria in this type casefor determining what constitutes a reasonable fine, all rele-vant factors should be considered " We would agree withthis observation although the "relevant factors" are almostas recondite as what is "reasonable" since the Court hasnot informed us what are the hallmarks of reasonablenessIfwe knew even one standard of reasonableness as totheAllis-Chalmersfines, the relevant factors therein couldbe determined. All that can be said is that in that case,where strikebreakers worked abour 2 1 /2 months andearned possibly between $2.50 and $3 per hour or possibly$1,000 overall, whereas if they had not worked as requiredby the union rules they would have earned nothing or wouldhave received possibly appreciablyless instrike benefits, afine of $100 or $20 and court action thereon is reasonableBut, again,at the risk of belaboring the point, what isreasonable if the fine was some otheramountor if thestrike was of different duration?21The various factors, submitted by the General Counselas relevant in assessingthe reasonableness of the finesin theinstantcase and as supporting his contention thatthe fines were unreasonable and excessive, are as follows.The General Counsel cites Section 8(b)(5) of the Act.This section provides that it is an unfair labor practicefor aunion,in situationswhere a contract requires unionmembership as a condition of employment, to require pay-mentof a membership initiation fee in an amount "whichthe Board finds excessive or discriminatory under all thecircumstances.In makingsuch a finding, the Board shallconsider, among other relevant factors, the practices andcustoms of labor organizations in the particular industry,and the wages currently paid to the employees affected."It istherefore argued, in effect, that the wages of thestrikebreakers and other economic factors pertaining tothem should, by analogy to the factors deemed relevantin Section 8(b)(5), be considered in the instant case.While we do not have an 8(b)(5) situation before us"and cannot say that the standards set forth in that sectiongovern the instantcase,the considerations in that section,and in the decisions applying it, do manifest,in somealmost any duly enacted fine short of outright confiscation was reasonable,but leaving to a patchwork of state court decisions the determinationof whether the particular court would actually enforce a fine that itmight consider unreasonable or excessive Surely this approach cannotbe recommended as the lot of individual employees covered by Sec7 of the Actand by Sec 8(b)(1)(A) even as the latter has been interpretedinAllis-Chalmers" We mention amount of the fine and duration of the strike becausethese were the only factual elements that appear inAllis-ChalmersTheCourt evinced no interest in any other factors and did not commentspecifically on either factor that was present other than to observe thatno one had argued that the fines were unreasonably large As we shallsee, there are other considerations that have at least potential relevanceon the qustion of what is a reasonable fine" Fairly typical 8(b)(5) cases areTelevision and Radio Broadcastand Studio Employees, Local 804 (Triangle Publications, Inc.),135 NLRB632, enfd 315 F 2d 398 (CA3),Local 839,Motion Picture ScreenCartoonists (1A TS.E),121 NLRB 1196degree, congressional, Board, and court thinking on thematter of unreasonable or excessive union fees. An initiationfee and a fine are of course distinguishable but both representan exercise of union power as to membership obligationsof employees, and, regarding the initiation fees, at least,we have some guidelines by which a fee is judged reasonableor excessive.The employees involved in the instant case normallyearned approximately $2.38 to $3.63 per hour which wouldmeanabout $95 and $145 per 40-hour week, respectively.The fines were $450, although under certain conditionsdescribed earlier in this decision individual strikebreakershad obtained a reduction from the $450 fine to a finein the amount of 50 percent of the strikebreaker's earningsat Boeingduring the strike 21It ispointed out by the General Counsel that the $450finealone, even without the $180 attorney's fee for atotal of $630, is more than 4 1/2 times the weekly earningsof the lowest paid strikebreakers.24We ourselves likewiseobserve that $450 is more than double the weeklyearningsof the highest paid strikebreaker. The General Counselalso characterizes $450 as "exorbitant" when comparedwith theunion's initiationfee of $10 and the monthlydues of $5 50 or $66 per year.Another factor that the General Counsel urges as support-ing the contention that the fines were unreasonable isthe fact that Hurricane Betsy had struck the New Orleansarea aweek before the strike. The hurricane caused extensivedamage in the area, affecting, among others, the employees,their homes, families, possessions, and transportation. Therecord does not show how much each individual strikebreak-er,over 160 in number, was affected by the hurricanenor how the more than 10 times as many employees whodid not work during the strike were affected. There istestimony from a few strikebreakers as to how they wereaffected by the hurricane.2'Insome degree the testimonymay be regarded as illustrative of the type of problemsthat beset people in the area, including strikebreakers andnonstrikebreakers. Undoubtedly some people suffered moreand some less, but unless an individual surveywas madeof some 1,500-1,900 employees in theunit,we can dolittlemorethan conclude that the hurricane adversely affect-ed the areaand itspeople from the economic standpoint.In the same connection, the record shows that theMichoud plant was severly damaged by the hurricane andwas closed for 3 or 4 days,reopeningjust a matter ofa few days before the strike Nau had spoken toHiggins" Atypical and not properly part of the general picture of the amountof the fines is the case of a strikebreaker who, in 1968, 2 weeks beforethe instant hearing, secured a reduction in his fine to $20,supra." In using the term"strikebreakers" to describe employees who workedduring the strike, no value judgment is intendedWe use the termsimply as a convenient one word description rather than the longerphrase of "employees who worked during the strike " Both the majorityand the dissenting opinions of the Supreme Court inAllis-Chalmersusedthe term "strikebreaking employees" in referring to those who workedduring the strike" For instance, 30 inches of floodwater in the home,destructionof lifetime possessions and property,large family in stringent financialstraits for basic necessities BOOSTER LODGE NO 405, iAMwith regard to the impendingmultiunitstrike by the Unionagainst Boeing.Nau urged that, in view of the effect ofthe hurricane on the Michoud plant and its employees,Higgins should request the International Union to excludetheMichoud plant from the coming strike against variousBoeing installations.Higginsresponded negativelyHiggins testified that the Union did take the hurricanesituationinto consideration regarding the finesHe statesthat he personally had thought that the fines should bemore than $450 because he believed some strikebreakershad earned more than $450 by working during the strikeThe reduction of the $450 fines to 50 percent of earningsduring the strike was attributed by Higgins to considerationof the effects of the hurricane on employeesWe believethat thismay be partially true but the reduction wasdue to other factors also and the reduction did not applyipso facto simply on the basis that all strikebreakers hadbeen affected by the hurricane Thus, as earlier described,the reduction of the $450 fine to the 50 percent ofearningsbasiswas not accorded to all strikebreakers but only tothose who appeared at their trial, confessed their wrongdo-ing,and affirmed a desire to be good union membersin the future. No notice was issued that the above formulawas being followed or would be followed."We have before us, therefore, a variety of factors that,theGeneral Counselasserts,demonstrate that the finesin theinstantcase were unreasonable. These factors includethe amount of the normalearningsof the employees andthe normal dues and initiation fees, as well as the severeeconomic consequences of a hurricane that struck the areashortly before the strike.It is our opinion that normalearningsand the amountof the regular dues and initiation fees are relevant consider-ations.The normalearningsare particularly important ina situation, such as here, where the charges and finesdid not occur until after the strike and where there wereno prior warning of a specific fine for working duringtheMichoud strike or of the possible amount of the fine.27It is apparentthat such fines will probably have to bepaid from normalearnings andthatwhatever earningsthere wereduringthe strike were probably spentas normalliving expenses, without saving part thereof for an expectedfuture fine of $450From the standpoint of the Union, however, a moreimportant consideration would be that the strikebreakersreceivedearningsduring the strike. These earnings werereceivedas a resultof violatingmembership obligationsnot to work during the strike and the strikebreakers'earningsare incontrast to the lack ofearningsof the loyal union'aBoth the Union and the Company had taken steps to relieve sufferingcaused by the hurricane Upon application by an individual and aftermvetittgationa special fund set up by the international Union wasthe source of payments of $124 to employees who were seriously affectedby the hurricane Thomas, a witness called by the Union, who wasa strikebreaker,testified about there being 30 inches of water in hishouse as a result of the hurricane and about he and his wife andeight children then sleeping on the floor of his uncle's apartment,occupiedby his uncle's own large family Thomas applied to the Union for the$124 relief and his uncontroverted testimony is that Higgins told himhe was not eligible since he worked during the strikeiiRespondent,moreover, had never before fined any of its members391members.28It isthus apparent that both normalearningsand earnings secured during the strike are relevant consider-ations in evaluating the reasonableness of the fines.As to normal dues and initiation fees of the Union,they, like normal earnings, have relevance because theyare indicative of the amount of the economic obligationsthat normally exist between the Union and its members.For dues of $5 50 per month or $66 00 per year, thenormal financial obligation of a member to the Unionisdischarged.From such a standpoint, a fine of $450is a major escalation in financial obligation.Then we come to the economic consequences of thehurricane and the attendant economic and personal pressurestherefrom that had been placed on individuals who workedduring the strike The difficulty of assessment in this areaas to relevance on the amount of the fines is apparentIn promulgating or administering a penalty where a largenumber of individuals is involved there are two somewhatconflicting considerations.One consideration is a desirefor uniformity in order to avoid contentions of partialitybut another consideration is the desire to assess guilt onan individual rather than on a group basis. Uniformityalsomakes for ease of administration as contrasted withthe time and difficulty entailed in arriving at varying individ-ual penaltiesDoes a reasonable fine in the instant casenecessitate a differentiation between two strikebreakers, onewith three children and one with eight? Suppose one strike-breaker had a dependent mother-in-lawand a spastic childrequiring special medical attention Should the fine be differ-ent for a man who had 30 inches of water in his housewhereas another had only 2 inches? All sorts of differentia-tions are possible, including values of destroyed or damagedcars, furniture, and so forth that varied in individual case;children or no children; working wives or nonworkingwives; and many types and degrees of individual financialobligations.How is the adjudication in any of the foregoingtypes of situations of strikebreakers to be affected if thenonstrikebreakers had equivalent or greater numbers ofchildren, personal problems, and damage to property'?Perhaps a conclusionary and determinativeassessmentof the various factors of normal earnings, initiation fees,dues, strike earnings, hurricane, and individual situationsof strikebreakers as guidelines to what is a reasonablefine is not necessary. None of these elements were presentedto the Court inAllis-Chalmersand as far as appears theCourt evinced no interest in such real or potential factorsin arriving implicitly at its conclusion that the fines inthat case were reasonable or not unreasonably large. Itcan be said that, since the fines inAllis-Chalmerswere$20 and $100 for working during a 2 1/2-month strike,the instant fines of $450 for working during an 18-daystrikewere unreasonable. It can also be said that in thei"The strike occurred through 18 calendar days, including 3 Saturdaysand 3 Sundays Different strikebreakers, of course, had different ratesof pay and worked either a few days or many days during the strikeAs provided in the expired contract, bonus or premium rates were earnedby some employees for weekend work or for work properly classedas overtimeVarying pay rates, lesser or greater days worked, plusthe existence or nonexistence of premium pay in individual cases, wouldgive a wide range of earnings 392DECISIONS OFNATIONALLABOR RELATIONS BOARDcited case there was ample advance warning not only thatstrikebreakers would be fined but also that the fines couldbe severe.29In the instant case there was no warning beforeor during the strike that fines would be imposed and,of course,no indication of the amount or severity of thefinesWhile the foregoing approach is temptingly available,the Examiner believes that the parties, as well as otheremployees,unions, and employers,are entitled to someexplication of what are the elements that make one finein one strike reasonable and which factors in another strikemight make certain fines unreasonable.It is scarcely helpfulor enlightening to conclude that only a $20 or$100 fineisreasonable regardless of the length of the strike andregardless of other factors that we have touched on above.A fine of $100 in a 1-day strike and a fine in the sameamount for working during an 8-month strike are surelynot the same as to reasonableness even if we disregardevery other variable factor.A determination of whether the instant fines are reason-able or unreasonable should itself be based on a formulathat has a reasonable basis. The reasonableness of thebasis or standard will be more evident if it is reasonablenot only with respect to the instant case but has generalapplicability to other strikes and to other strikebreakers.A measure of predictability in such situations would certain-lybe ofhelp to employees,unions, employers, to theGeneral Counsel of the Board,and to those charged withadjudicatory responsibilitiesWhileAllis-Chalmers mayhavedecided reasonableness in that case,the lack of explicationof any basis for conclusion limits its general applicabilityas a guideline.A fine by its nature and definition is a punishment.Punishment has the elements of retribution, deterrence,prevention,and reformation.The latter three elements aregenerally accorded greater weight in our contemporarysociety than is retribution in dealing with nonconformityor wrongdoing in the various facets of human conduct.In a regulatory and remedial statute such as the Act thesanctions are not punitive or retributive in nature.Wetherefore are of the opinion that,while the Supreme Courtfound thattheActvested in a labor organization theprotected right under the Act to impose reasonable finesand to seek court enforcement thereof, it was not intended,we believe,that such fines should be punitive or retributive.This conclusion,in some degree, finds confirmation inthe fact that the Court used the term"reasonable" inconnection with fines.70Since we believe that the fines with which we are con-cerned should be essentially deterrent in nature,the questionis,how much deterrence A deterrent can be total orvirtually total or it can be partial or less than totalWithoutreference to larger fines,itwould appear that a fine of$100 per day and court enforcement thereof on a strikebreak-" At one point theAllis-Chalmersstrikebreakers had been notifiedthat their activities could subject them to a fine of $100 per day worked" It is probably true that a punishment such as a fine may havean inherent punitive element The deterrent factor,however, is properlypredominant as contrasted with a situation where far and beyond anyreasonable deterrent it is evident that a punitive result is being imposeder,earning average industrial wages, is a total deterrentto any union member working during the strike. We alsobelieve that a fine in the total amount of what the strike-breaker earned by working during the strike is a totaldeterrent"There can be a variety of fines that are less,in effect,than total deterrents but are nevertheless deterrentsin varying degrees.Probably fines in amounts of morethan 50 percent of earnings during a strike but less than100 percent are also total deterrents for all practical purpos-es.This is most evident if the percentages exacted are80 or 90 percent The more difficult question arises whenthe percentage is 50 percent or some percentage aboveor below that figure.Before endeavoring to discern whether the Supreme Courtwas speaking of a reasonable fine in terms of total orpartial deterrence,it should be made clear that the Examinerbelieves that theAllis-Chalmersdoctrine of reasonable fineismost appropriately interpreted in terms of the relationshipof the amount of the fine to the earnings of the strikebreakersduring the strike.We believe that such a standard, giventheAllis-Chalmersdecision regarding the right to imposeand to collect fines in court, is basically equitable. Theelements of normal earnings in nonstrike periods, the amountof initiation fees and dues, and other factors are takeninto consideration in determining what percentage of strikeearningsmay be assessed by fine If the percentage ofearnings during a strike that can be properly extractedby a fine can be determined by some equitable standard,then we are prepared to submit such a fine as being thereasonablefinecontemplated by the Court inAllis-ChalmersFurther, if such a standard or formula can beevolved it would be readily understandable by employees,unions, employersand all other concernedpartiesinterested in their respective rights and obligations in thismatter of finesHaving previously narrowed the nature of the fines thatconcern us to fines that are deterrents,we return to ourconsideration of whether the deterrence envisaged by theCourt was total deterrence from any work during thestrike or less than total deterrence.The resolution of thismatter is initially essential since if the court was sanctioningtotal deterrence then a fine of 100 percent of total strikeearnings might be the reasonable fine envisaged, with anygreater amount of fine being unreasonable Conversely,if the Court did not contemplate total deterrence, ourproblem is to ascertain the percentage of earnings extractedby fine that equates with the degree of partial deterrencethat the Court would consider reasonableAn important portion of the reasoning of the majorityof the Court in reaching its basic decision inAllis-Chalmerswas the strong and weak union analogy. Thus,It is no answer that the proviso to Section8(b)(1)(A)preserves to the Union the power to expel the offendingmember. Where the Union is strong and membershiptherefore valuable,to require expulsion of the member" Employees warned before or during the strike of fines of the twoaforementioned types would normally notwork, etipeuallyif there hadbeen a few test cases with such court awards staring them in the faceSuch fines,if imposed after the strike,without prior warning, woulddeter working in any future strikes BOOSTER LODGE NO 405, 1AMvisitsa farmore severe penalty upon the memberthan a reasonablefineWhere the Unionisweak,and membershipthereforeof little value,theUnionfaced withfurther depletionof its ranks may haveno choice except to condone the member's disobedience[unless it can impose fines and enforce them in court]At the veryleast it can be said that the provisopreserves the rights of unions to impose fines as alesser penalty than expulsion..to interpretthe body ofSection 8(b)(1) [as applyingto the imposition and collectionof fines but not toexpulsion would be making]a distinction between courtenforcement and expulsion[which] wouldhave beenanomalous...such a distinctionwouldvisitupona member of a strong union a potentially more severepunishment than court enforcementof fines,whileimpairing the bargainingfacility ofa weak union byrequiring it either to condone misconduct or depleteits ranksThe concurring opinionof Mr Justice Whitewho constitut-ed the fifth member of the court majorityisbased almostexclusively on the strong and weak union reasoning,above,inMr. Justice Brennan'smajority opinion.The same reason-ing was also the subject of critical comment in the dissentingopinion writtenbyMr.JusticeBlack and concurred inby three other justices.Our attention to the strong and weak union commentsof the Courtisbased on our interest in the questionof whether they tell usanything about theCourt's viewson deterrence.Evidently the Courtviews a "strong" unionas one that possesses a deterrent power over its membersthat a "weak"union does not possess.A strong union,accordingto the Court,isone whose membership themembers view as "valuable"and therefore expulsion isamore severe penalty than court enforcementof fines.A weak union is one where membership is of "little value"to themembers andthereforeexpulsion is no deterrentIf,asthe Courtstates, expulsionfroma strong unionisa more severe penalty than a court-enforced fine, thensuch expulsion or power to expel by a strong union isprobably equivalent to total deterrence In other words,when the strong union, ofwhich the Courtspeaks, strikesan employer,the union members will not work becausethe union cannot only fine strikebreakers and enforce thefinein court but can,if it chooses,impose the greaterpenalty ofexpulsion from membership.If expulsion is agreater penalty than the court-enforced fines then the lossof membershipcan probablybe presumed to be a greatereconomic loss to the member than would a court enforcedfineIt isdoubtfulthat in the majority of cases unadulteratedloyaltyto theUnionor sentimental attachment to theconcept of membership is the element that makes lossof membership a greater penalty than a court enforcedfine.Moreover,theCourtindescribing a strong unionas onewhere themembership was "valuable"was usinga term not generally usedtodescribepureloyalty orsentiment.The Court,in the same sense, described a weakunion as one whose membership was of"littlevalue."Nothing was said about comparativeloyalty ofmembersindifferent unions but the comparative description wassolely in terms of the value of the memberships.Perhaps393itmay be said that the aforementioned strong unionin a plant,since it would have secured better contractterms than would a weak union,was in that sense theunion whose membership was more valuable.This is trueto some degree but the same beneficial contract termswould continue to accrue to the member expelled for strike-breaking so that expulsion,realistically,in such a situation,would not be a penalty that was greater than a court-enforced fine.It is reasonably apparent,in our opinion,that the strongunion,membership in which is so valuable that explusiontherefrom is a greater penalty than court-enforced fines,ismost likely a craft union in an industry where membershipin that union is essential to secure or to retain employment."Expulsion from membership is therefore a severe penaltyand greater than court enforced fines. In such situationsa high degree of discipline is possible and there is littleor no strikebreaking activity by members.We thereforeconclude that expulsion from a strong union,which theCourtdescribed as a greater penalty than court-enforcedfines,if,forall practical purposes,equivalent to total deter-rence to strikebreaking activity by members.The questionthen is, didtheCourt,while in effect recognizing thatexpulsion from a strong union was an exercise of totaldeterrence,intend or contemplate that a reasonable finewas one the amount of which would totally deter strikebreak-ing-for instance, a fine of$100 per day? Or was a reasonablefine to be a fine that would deter strikebreaking but nottotally eliminate any possibility that any member could,as a practical matter, work during a strike?For several reasons, it is our opinion that the Courtcontemplated that a reasonable fine was one that wouldbe less than a total deterrent to working during a strike.As wehave seen,the expulsion of a member from astrong union is, in effect, total deterrence to strikebreakingor any other internal rule violation.But the Court,recogniz-ing the aforementioned power of the strong union, saidthat the strong union could impose a lesser penalty thanexpulsion,towit,fines and court enforcement therof. Bythe same token,itwas concluded that the weak unioncould seek court enforcement of fines because this wasa lesser penalty than expulsion.Since expulsion by a strongunion is equivalent to total deterrence and since the Courtreferred to court enforcement of fines, as a lesser penaltythan expulsion,then a reasonable fine, enforceable in court,should not be so large in amount that it is equal to" The effortsof minority groups to secure membership in certainunions is explainable on the ground that employment in certain tradesis not a practical possibility without union membership in specific unionsThere are two aspects of the foregoing One is the problem of theuntrained and inexperienced to gain admission to the union apprenticeshipprogram and then to become full-fledged journeymen The other is thatof a trained and experienced worker to gain union membership sincemembership is as essential to him as to the untrainedUnder the Act,of course,membership in a union cannot be required as a conditionof securing employment and in a union-security contract retention ofemployment may not be dependent on union membership if that member-ship was denied or terminated on some ground other than the nonpaymentof initiation fees and duesLegally,therefore, expulsion from unionmembership for anything except nonpayment of dues is difficult to describeas a penalty more severe than court enforced fines 394DECISIONSOF NATIONALLABOR RELATIONS BOARDtotal deterrence If this is not so, court-enforced fines arenot lesser penalties than expulsion by a strong union.Another reason for believing that a reasonable fine isone that is less than a total deterrent to any union memberworking during a strike is the fact that, under the Act,the right to strike and to shut down the employer's operationisnot unlimited. The Supreme Court has held that duringan economic strike an employer has a right to protectand carry on his business by hiring permanent replacementsfor the strikers."In a less developed period of industry where a relativelyhigh proportion of work was unskilled, the employer mighteffectively exercise his right to try to carry on his businessby hiring people off the street, who had no particularskill or experience in the employer's operation The employercould,of course, also employ striking employees whoreturned to work during the strike but, even if all strikersremained on strike, the employer still could resort to hiringreplacements off the street. Today, to a great extent, manyemployers, including probably Boeing at the Michoud plant,could not operate in any degree, in a strike, as allowedby the Mackay decision, if all the regular experiencedemployees were subject to court enforced fines so largeinamount that total deterrence would exist as to anyunion employee who might, for his own reasons, wishtowork. It is one thing for a union and its members,through loyalty, dedication, conviction, and solidarity, tostrike and to remain voluntarily on strike and thereby exertmaximum economic pressure by closing down a plant com-pletely,but it is another thing to obliterate all aspectsof individual freedom by court-enforced fines of a privateorganization when the fines are so large in amount thatno member could work. Section 7 and Section 8(b)(I)(A)of the Act underwent some attenuation inAllis-Chalmersbut it is doubtful that they disappeared completely. Ifthere is one thing reasonably clear regarding the enactmentof Section 8(b) of the Act in 1947, it is that the sectionwas intended to prevent a union from affecting the employ-ment of employees except in the narrow area of nonpaymentof dues under a union-shop contract A fine that is sogreat that it is an absolute deterrent to working preventsan employee from working and deprives him of employmentAgain, if the fine isper se atotaldeterrent, then wehave total deterrence and this result is inconsistent withthe Court's definition of a reasonable fine as a lesser penaltythan expulsion by a strong union, the expulsion being,as previously described, equivalent to total deterrenceA further consideration in reaching the conclusion thata reasonable fine is less than a total deterrent is the natureof a union and its relationship to employee members Theunion's strength, except in a nonfree society, ultimatelyand in the long run, depends on the voluntary supportand loyalty of its members. The objective of fines or otherdisciplinewould seem to properly be the rehabilitation" NLRB v Mackay Radio & Telephone Co,304 U S 333 Ineffect, this principle rejects the contention that the employer,by hiringstrikebreakers and thereby carrying on his business during a strike isinterfering with theright to strike paruwlarh sincereplaced strikers ma\lose their jobsof recalcitrantmembers into loyal members rather thanfurther or complete alienation of the recalcitrants. Thegood and the bad members of the union will continueto be employees in the plant represented by the unionA reasonable fine, imposed on strikebreakers, that deterssuch activity, would appear more consonant with the termreasonable fine as used by the Supreme Court than woulda fine so large in amount, accompanied by court enforcementand costs, that it is a total deterrent which quite possiblycould completely alienate the member from any voluntarycooperation with, or support of, the Union thereafter.As previously stated, it is our opinion, that a reasonablefine, in the context in which we are considering the term,should be based on a relationship of the fine to the strike-breaker's earnings during the strike.We have rejected,for reasons stated, total deterrence as compatible with areasonable fine This would eliminate a fine that if equivalentto 100 percent of earnings during a strike and it wouldeliminate any fine in a greater amount than such totalearnings. The reasonable fine is, we believe, equitably andconveniently defined as a percentage of the strikebreaker'searnings, where the percentage of the earnings encompassedby the fine is large enough to deter the normal employeefrom violating his obligation as a union member to refrainfrom working during a duly authorized strike, but notso large that it completely eliminates, as'a practical matter,allfreedom of choice on the part of the employee toexercise some measure of individual freedom as guaranteedunder Section 7 and 8(b)(1)(A) of the ActGoverned as we are by theAllis-Chalmersdecision, itisapparent from the decision that a reasonable fine inthe Court's contemplation was to be more than a tokendemonstration that the Union could impose some court-enforced fine. The Court's focus on the situation of a"weak" union makes it clear that the court-enforced finewas to be a genuine deterrence to strikebreaking although,as we have previously stated, less than an absolute deter-rence.It is apparent that the choice of some specific percentageof earnings as being the reasonable fine contemplated bythe Court will appear to be an arbitrary choice and, ina sense, the charge will be correct. But this is true ofall line-drawing The Board requires a 30 percent showingof interest by a petitioning union before it will processa petition for certification as collective-bargaining agent.The percentage is 30, not 29, 25, 31, 35, or some otherfigure. Individuals attain majority at 21, not 20 years and6 months or at some other age. Voters must reside ina jurisdiction for 30 days, 3 months, 6 months or someother period before they may exercise their franchiseIt is the Examiner's opinion that a fine of 35 percentor less of a strikebreaker's earnings at his regular straight-time rate is, presumptively, a reasonable fine.We alsobelieve that a fine of 80 percent or less of overtime orpremium pay, earned by a strikebreaker, which he wouldnot normally have earned but for the fact that his fellowunion members were engaged in an authorized strike, pre-sumptively, is a reasonable fine.We believe that a totalfine embracing some earnings at the 35 percent or lessrate and some earnings at the 80 percent or less rateis, presumptively, a reasonable fine. BOOSTER LODGE NO 405,1AM395The 35 percent or less rate on regular earnings is, inour opinion, an effective deterrence but not a total deter-rence. If a strikebreaker's rate is $3 per hour and heworks 5 days, 8 hours a day for 40 hours, his grossearnings are $120. Assume his normal deductions leavehim $100 net pay. A fine of 35 percent on $120 in earningsis$42His net take home pay is therefore $58. Taxesand other deductions will have been paid on the entire$120 he earned His take home pay of $58 is equivalentto $1 45 per hour or less than half his normal rate andless than the Federal minimum wage. His normal workingexpenses of transportation to and from the job, lunch,and work clothes would continue, of course, and wouldhave to be paid out of his $58 take home pay It isone thing to bear the foregoing expenses when the takehome pay is $100 but it is something else when the sameexpenses are borne by $58 in take home pay 34 It is alsoto be observed that the reality of all the foregoing factorswould be evident whether there is specific warning ofthe fine before the commencement of the strike or whetherthe fine is imposed during the strike or after the strikeThe financial impact might well be greatest where, withoutprior specific warning, the fine is imposed after the strike.In such situations the average strikebreaker would probablyhave used all or most of his earnings to meet day-to-day needs of himself and his family without making provisionfor payment of a fine. His normalearningswould thereforebe importantAn additional element that is relevant in establishingwhat constitutes a reasonable fine is the fact that in additionto the fine the strikebreaker, during and after the strike,isusually subjected to considerable pressure by his fellowemployees who remained on strike Scornful epithets andremarks as well as alienation from friends or acquaintancesboth at work and in the community can be some of thepressures which the strikebreaker may incur These pressuresare not to be underestimated. The combination of suchpressures or the prospect of such pressures when combinedwith the warning of, or the actuality of, a court-enforceablefine of 35 percent or less of strikebreaker earnings,in ouropinion, constitute a genuine deterrence.In theillustrationwhich we gave previously, the employee might well concludethat the $58 a week to be garnered by going to workduringthe strike was not worth the candle.We therefore have little doubt that the formula regardingfines that we have described above and which we proposeto apply herein isa genuinedeterrence and thata maximumin excessof 35 percent of earnings would tip the scalein the direction of total deterrence, a result not compatible,aswehave explained, with the concept of a reasonablefineThe next aspect of the formula to be considered is whethera 35 percentmaximum isitself too much of a deterrenceand too close to total deterrence.We wouldanswer inthe negative.Despite the fact that the formula providesa real deterrence, the individual employee could decide,in the illustration we gave, that while $58 in pay wasnot much for a week's work it was to him and his familybetter than being at home or on a picket line with noearningsIndividual circumstances would undoubtedly enterinto the decision If the individual was convinced thathe did not agree with the merits of the issue over whichthe strike had been called, this could be a factor in hisdecision If the need of a man's family were acute, thiscould be a factor. A man with substantial seniority mightbe concerned that he might be permanently replaced bythe employer if he remained on strike In some individualcases, various factors or a combination thereof might beenough to pursuade the individual that the reasons forworking were greater than the deterrence In other cases,the deterrence to going back to work would prevail. Andit isthis kind of a picture, which we believe is reasonablyaccurate, that illustrates the difference between a partial,though genuine, deterrence and a total deterrence.Wefurther believe that such a deterrence comports with theconcept of a reasonable fine and that the formula describedfor fixing the fine is calculated to result in the aforemen-tioned reasonable fine.In stating what we considered to be the standards ofa reasonable fine we used two figures. One figure wasup to 35 percent of earnings of the strikebreaker whichhe earned at his regular rate of pay for his normal workday The other figure was up to 80 percent of earningsof the strikebreaker earnedat premiumpay which normallyhe would not have earned but for the strike. The differentia-tion is based on the following considerations There is,aswe have seen, a combination of rights and intereststhat are to be balanced as equitably as possiblein implement-ing theAllis-Chalmersdoctrine that a union may imposea court-enforceable reasonable fine. The strikebreaker, beingan employee, has certain rights under the Act as doesthe employer and the Union The fine at 35 percent ofearningsforwork performed at regular rates for normalwork day35was, aspointedout, a genuinedeterrence butnot a total deterrence. The employee strikebreaker, albeitdeterred from doing so by the 35 percent fine, could,nevertheless,work the sameamountof time, at the samerate,with the samegross earningsaswould have beenthe case but for the strike. By the same token, the employerwould receive from the strikebreaker the same amountof work hours at the same pay as would have been thecasebut for the strike. The union's interest in defeatingorminimizingthe performance of work by its membersduring the strike is reasonably protected by the court-enforceable fine of up to 35 percent of normalearnings.As pointed out previously, this fineis a genuinedeterrencebut not a total deterrence. As to some individuals thedeterrence will prevail and they will not work. Other individ-ualsmay react differently but thereis,inour opinion,an equitable balance of all factors and interests and that14Using the same figures as above but assuming a fine of 50 percent" In other words,we are referring to a strikebreaker who beforeof earnings instead of 35 percent, we have the following Take homethe strike worked 8 hours a day, 5 days a week at, for instance, $3 00pay of $100 after normal deductions, 50 percent fine on $120 earningsper hour During the strike he works under the same conditions asor $60, net take home pay is$40, equivalent to $1 per hourto hours, days,and wage rate 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDisour definition of the reasonable fine referred to in thecited case.However, when the strikebreaker, instead of performinghisnormal amount of work at his regular rate, whichwould have been his right and custom but for the strike,performs overtime work in excess of 8 hours per dayand 40 hours a week and works on weekends so thathe earns premium pay, a different situation exists. Thestrikebreaker is now profiting by the strike and is therecipient of what may be termed a windfall He is nolonger earning what he would have earned but for thestrike but is affirmatively profiting by reason of the factthat his fellow union members are on strike and are obeyingthe union rule against strikebreaking a rule which, of course,he is not obeying He is no longer exercising simply thenormal "right" of an employee to work as he would haveworked but for the strikeFor each strikebreaker who is working at his normalrate and hours, there may be two, three, five, ten, ormore strikers who are not working at all By workingeven at his normal rate and hours, the strikebreaker isaffecting, in some degree, the efficacy of the strikers' lawfulstrike.But the 35-percent fine, being a genuine deterrence,is,in our view, a reasonable weapon in such situationssince it will deter some, perhaps many, potential strikebreak-ers, but, being less than a total deterrence, it is not absoluteHowever, by working overtime at premium rates, the strike-breaker is materially going beyond protection of his ownright to work normally and he is affirmatively performingnot only his own normal work but is also performingthe work of one or two strikers. This, of course, infringessubstantially on the union's interest in waging an effectivestrike as the representative of the employees and it infringeson the rights of the strikers whose work is being performedby the strikebreaker in addition to his own amount ofwork but the work of one or two strikers he is, in asense, cancelling the effect of the strikers' refusal to workand nullifying the effectiveness of strikers' exercise of theright to strike. And the strikebreaker whom we are discuss-ing is, of course, a member of the Union, who by performingeven his own normal work during the strike has violatedthe rules of his union.The foregoing reasons, therfore, are the basis of ouruse of a fine of up to 80 percent of earnings at premiumpay which normally would not have been earned by thestrikebreakerWe believe that the higher deterrence inherentin this aspect of the strikebreaking situation, although evenhere less than total deterrence, is equitable and, presumptive-ly, constitiutes a reasonable fine. Let us illustrate the matterby using the same hypothetical strikebreaker whom weused previously.Assume the strikebreaker normally works 8 hours aday, 40 hours a week, at $3 per hour. His gross payis$120.After normal deductions he would take home$100.He is fined at the 35 percent of earnings rate or$42.His net take home pay is, therefore, $58. However,assume that in addition to his normal amount of workand pay he worked 20 hours overtime during the weekat a premium rate of $6 (to use a round number) Thisincreases his earnings by $120. He also works 8 hoursover the weekend at $6 per hour, for an additional $48His total earnings for work beyond his normal 40 hoursis$168.Assume that after normal deductions he wouldhave $138 left from the $168 If he was fined at the35 percent rate on the $168, the fine would be $59. Deduct$59 from the $138 net, above, and what remains is $79.His overall take home pay for the week is, therefore,$58, plus $79, or a total of $137. His normal take homepay for his normal hours at his normal rate would havebeen $100 but for the strike Because of the strike anddespite a fine of 35 percent on both normal and premiumearnings, he now takes home $137 Despite the fact thathe worked 68 hours in order to take home $137, he isbetter off financially than he was before the strike andstrikebreaking is clothed with a silver, if not a gold, lining 16It is therefore reasonably apparent that a fine of 35 percentof earnings loses any reasonable degree of deterrence whenit is applied to earnings from overtime work at premiumpay which the strikebreaker would not have received butfor the strike.However, if the fine is 35 percent of normal earningsand 80 percent of overtime premium earnings, the followingis the situationAssume the same earnings figures as usedpreviously in our illustration. The strikebreaker is fined35 percent of his normal gross earnings of $120. Thefine is $42. After normal deductions, take home pay wouldhave been $100, but this was reduced to $58 becauseof the fine. Additional gross overtime pay is $168 which,after normal deductions, would be reduced to $138 Ifthe fine is 80 percent of overtime earnings of $168, itis$134When this amount is deducted from the $138take home pay, the actual take home pay from the overtimework is $4, which, when added to the $58 take homepay from normal work, results in $62 total take homepay Since the amount of time worked overtime was 28hours, it is evident that the 80 percent fine on overtimeearnings is substantially a total deterrence to the strikebreak-erworking more than the normal hours that he wouldhave worked but for the strike. For reasons previouslystated,we believe that the foregoing degree of deterrenceregarding overtime not normally performed by the strike-breaker is consistent with the concept of a reasonablefine.While the guidelines or formula that we have used asa standard for determining what is a reasonable fine underAllis-Chalmersare not meant to be inflexible with regardto particular factual situations that may arise, we believethat the formula is sound. The guidelines are in termsofmaximums, beyond which the fine, in our opinion,would enter the area of an unreasonable or excessive fineThe maximum limit of a fine can, of course, have a tendencyto become the normal fine but not necessarily, since, inparticular situations, the specific circumstances or the objec-tivemay indicate the appropriateness of a lesser fine. Inany event, we believe, that the maximums are sound norms16The prevalence of moonlighting (holding two jobs) and thegeneralinterest of most employees in overtime work at premium pay is indicativeof the fact that in our consumer oriented society, particularly in periodsof rising standard of living and inflation and the desire for luxuriesthat are often regarded as necessities, the amount of take home payis a or the major desideration BOOSTER LODGE NO 405, 1AM397and that deviation therefrom will tip, or begin to tip,a rather careful balance that must enter into the standardof a reasonable fineWe therefore use, in the instant case, the standard thata fine imposed on a member by a union that is the authorizedbargaining representative, and pursuant to due internalprocess, because the member has worked during the strikein violation of a union rule, is presumptively not a reasonablefine enforceable in court if the fine is. more than 35 percentof the member's earnings during the strike if the memberin gaining such earnings,was working the same numberof hours at his normal wage rate as before the strike;or,more than 80 percent of the member's earnings duringthe stnke if themember in gaining such earnings wasworking overtime hours at premium pay, which he couldnot normally have done and which would not have beenavailable to him, but for the strike.It is also our opinion that prior to, or in the courseof, strikebreaking activity by union members, the unionshould issue a warning to the strikebreakers not only aboutthe possibility or the reality of a fine but should alsoindicate the amount or potential amount of the fine orthemethod of computing the fine and the possibility ofcourt enforcement thereof The requirement of a warning,in our opinion, is consistent with the deterrent characteristicof the union's power to impose and collect a fine, whereas,in the absence of a warning, the fine takes on more ofthe coloration of a reprisal.Moreover, it would appearto be more in the union's interest to deter strikebreakingfrom either commencing or continuing rather than to punishafter the strikeAnd it certainly is in the employee's interestto be reasonably apprised and warned of the definite likeli-hood of a fine, its potential amount, and its enforceability,if he engages in or continues stnkebreaking activity dunnga particular strike.InAllis-Chalmers,although the Court did not stressthis element, the fact was that the strikebreakers had beenwarned during the strike that they would be or mightbe fined, and the possible extent of and the size of thefine was indicated. It is not enough that the union constitu-tion provides that various types of conduct by members,including working dunng an authorized strike, are subjectto or shall warrant "reprimand, fine, and/or expulsion..11The member cannot know from this that hisworking during a particular strike will result in punishment(albeit it warrants punishment), or what kind of punishment,or, if there should be a punishment and if it should bea fine, he has no idea whether it might be $20, $500or what elements would enter into the determination ofthe amount of the fine He does not know whether theunion would resort to court proceedings to collect anyfine.Moreover, in the instant case, the Union had neverpreviously imposed a fine on any of its membersIt has been held that:Among the most important of labor standards imposedby the Act .isthat of fair dealing, which isdemanded of unions in their dealings with employees[citationomitted]The requirement of fairdealing.isina sense fiduciary in nature andarisesoutof two factorsOne is the degree ofdependence of the individual employee on the unionorganization. the other, a corollary of the first, is thecomprehensive power in the Union with respect to theindividual(IUE, Frigidaire Local 801 (GeneralMotorsCorp ) vN L R B,307F 2d 679(C.A.D.C.)), cert. denied 371 U S 936.Another courthas stated:At the minimum, this duty requires that the Unioninform the employee of his obligations .. (N L R Bv.Hotel,Motel and Club Employees' Union, Local568, AFL-CIO (Philadelphia Sheraton Corp.),320 F 2d254 (C.A. 3).)This comprehensive power of the Union over the individ-ual employee, mentioned in the first cited case, wouldcertainly be an apt characterization of the situation herein,where the Union has imposed substantial fines on individualsand court enforcement thereof.Both the Board and the courts have held that, althougha valid union security contract is found to exist wherebyunion membership and the payment of dues is requiredas a condition of employment, a union cannot cause thedischarge of an employee under the contract unless theemployee had been informed of his obligation and theconsequences that would follow from failure to fulfill hisobligation. As the Court of Appeals, Second Circuit, phrasedit,". . . the Board has fleshed out the statute by requiringthe Union to give reasonable notice to an employee thathe will lose his job for nonpayment of dues.""Since the existence of the contract in the cited casesset forth the requirement for the payment of union duesas a condition of employment,it, like the union constitutionin the instant case with its description of improper conductby members and the possible consequences, could be saidto have generally informed individuals of their obligationBut this was not enoughWhere an individual did notknow of or was uncertain about his obligation or theamount, the Union could not simply cause his dischargefor failure to abide by the contract terms. Yet the contractwas more precise than the instant constitution in definingthe obligation and the consequence. Under the contractthe individual was required to pay dues if he wished tocontinue as an employee. The constitution set forth,interalia,an obligation not to work but the consequences forviolation were described in terms of a variety of potentialitieswhich included among others,reprimand, fine, and/orexpulsion.Neither in the constitution nor by other meanswere members warned that, for working dunng the strikeatMichoud, they would be fined and,a fortiori,therewas no indication given of the amount of, or the factorsin, the fine. The fines and their amount did not makean appearance until after the strike.In the court cases cited above, the action against theemployees was the causing or attempting to cause theirdischarge for nonpayment of dues under the contract. SincetheUnion had not informed them of their obligation,including the amount, beforehand,itcould not legallyattempt to cause, or cause, the discharge of such employeesunder the terms of the union-shop contract. By the same"N L R B k Local182 InternationalBrotherhood of Team curs, Chaal-feurs,Warehousemen and Helpersof America(Associated Transport, Inc),401 F 2d 509 See also cases cited above 398DECISIONSOF NATIONALtoken, in the instant case, the action against the employeeswas the imposition of fines in the amountof $450. Therewas no warning beforehand that fines would be imposednor was the amount given.As previously indicated,perhapssome employee members, who worked during the strike,would not have done so if warned or they might havedesisted,if they had already commenced work,upon beingwarned that they would be fined and told the approximateamount of the fine.Accordingly,we include as a constituent element of areasonable fine not only the standards and formula asto the amount of the fine, previously described,but thenecessity of advising members, with regard to the particularstrike, that such a fine will be imposed on those whowork or continue to work during the strike Since wealso believe that the approximate amount of the fine shouldbe indicated,this aspect would be taken care of, if thestandards or fomula, aforedescribed,to be used in determin-ing the amount of the fine, were mentioned.Believingas we do that a fine arrived at by the use of the standardsor formula will be presumptively a reasonable fine, theuse of the formula should insure that the employees havenot been threatened with an excessive or unreasonablefine and that the fine itself when eventually computedwill not be unreasonableWe also believe that the possibilityof court enforcement of the fine if contemplated shouldbe stated,so that employees may completely understandthe full import of their obligations under the union rulesand the consequences that a violation may entail.Applying, therefore,the above standards,including the35-80-percent formula for computing what is a reasonablefine,we now consider the fines of $450 in the instantcase that were imposed on all strikebreakers 38 Consistentwith our view above, that a reasonable fine entails anantecedent warning that fines will be imposed for workingduring the particular strike,we find the $450 fines unreason-able since all action regarding fines occurred after theinstant strike.As to the amount of the fines, we regardthis as simply a matter of applying the 35-80 formulato the earnings of each strikebreaker.There were approxi-mately 145 strikebreakersFrom the payroll informationin the record the Examiner is unable to make a precisedetermination of what would be a reasonable fine in amountas to each individual but this can be done at the compliancestage "However,as a rough illustration,we have taken, atrandom,two names of strikebreakers,Aragon and Bailey,from the payroll records at hand.On a comparative basis,Aragon has a relatively low hourly rate, $2.50 in roundnumbers Bailey has one of the highest hourly rates,$3.63." To the Examiner,the utility and the equity of employing a standardor formula to determine whether or not a fine is reasonable in nowrather concretely evidentAbsent such an approach,what workable basisis there for reaching a conclusion about the reasonableness of a $450fine in the instant case9 What is reasonable-$20, $50, $500, $125,$200, $350, $400,$450, or some other figure,and why is one amountreasonable and another unreasonable'?39For instance,payroll records show regular hours worked,overtimehours, and a figure under "bonus" which may indicate bonus hoursWe are uncertain about the computation of overtime and bonus Totaldollar earnings under regular,overtime,and bonus are not shownLABOR RELATIONS BOARDDuring the strike, Aragon worked 65 regular hours andthe figures 8 and 4,for overtime and bonus,respectively,are shown As indicated,we are uncertain as to the distinc-tion between overtime and bonus or whether time andone-half or double time are paid under one but not theother or both In any event,for illustration,we will assumea total of 12 premium hours which were paid at doubletime rate or $60 for Aragon.His 65 regular hours, weassume, were paid at his regular rate which would mean$162His total earnings therefore were $222. The 35-80 formula,if applied,would mean a fine of $57 on his$162 regular earnings and a fine of $48 on premium earningsor a total fine of $105 Adopting the same approach asto Bailey, we have 75 regular hours and a total of 22under overtime and bonus.Bailey's regular earnings wouldbe $272 and his premium hours at double time wouldbe $159 or total earnings of $431.Applying the 35-80formula, the fine on regular earnings would be $95 andthe fine on premium earnings would be $128 or a totalfine of$223. Since other strikebreakers had different hourlyrates and worked varying amounts of regular work anddifferent or no overtime and bonus work, a varied picturewill eventually appear.The indication is, however, fromthe admittedly imprecise data which we used in our twoillustrations,that the fine of$450 on all strikebreakerswas not a reasonable fine in amount in most, and possiblyall, cases But this, as indicated,can be determined preciselyat the compliance stage.The $450 fine of any strikebreaker,in our opinion,which exceeds the amount of a fine underthe 35-80 formula when applied to the individual's earningsis not a reasonable fineThe complaint alleges that the fines "in the sum of$450 each"are "unreasonable,excessive,and discriminato-ry." The sole reference,in the complaint,to any fine otherthan the $450 fines is with respect to employees whohad resigned from the Union As to that category, thecomplaint alleges that the fines "in the sum of $450 eachor lesser amounts" are"unreasonable,excessive, and dis-criminatory "The General Counsel's brief is consistent with the forego-ing allegations but the brief also reveals why the GeneralCounsel believes that the $450 fines as to everyone involvedare "discriminatory"in addition to being unreasonable andexcessive. It is argued that, since,in some instances, theUnion reduced the $450 fines to 50 percent of earningsby the strikebreaker at Boeing during the strike, but didnot do so in all instances,thiswas discriminatoryThus,"This action in denying the same right to the discnmmateesas afforded other employees,even though they did notappear at their union trials, is clearly discriminatory "From this,and from the allegations in the complaint,above, it can be said that, except as to employees whohad resigned,fines less than $450 are not attacked bythe General Counsel.Fines less than $450 are otherwisereferred to only in support of the argument that the $450fines were discriminatory, in addition to being unreasonableand excessive.In the etymological sense the 50 percent of earningsas distinguished from $450 is discriminatory since thereisa distinction or difference in treatment and amount.But, in our opinion,in itself it is not an illegal discrimination BOOSTER LODGE NO 405, IAMfor a union to treat differently those members who appearat their teal, repent, and pledge future loyalty, as distin-guished from members who never appeared or never madea plea All members were duly notified of their trialsand all could have appeared and all would evidently havereceived the same treatment under similar conditions. Wetherefore do not find that the $450 fines were discriminatory.For reasons previously stated at length, it is found thatthe fines of $450 that were imposed after the strike, withoutprior specificwarning that they would be imposed atMichoud, and in amounts that exceeded the 35-80 standardor formula in relation to earnings, were unreasonable finesand that, under all the circumstances in this case, includingcourt enforcement of the fines, there was a violation ofSection 8(b)(1)(A) of the Act. It is our opinion that theviolation was compounded in those cases of members whohad resigned from the union prior to the imposition offines. It is our opinion that resignations received by DistrictLodge 751 constituted valid resignations in view of thecircumstances descnbed earlier in this decision. In anyevent,Lodge 405 was aware of the resignations beforetaking action regarding fines 40 Moreover, since the Uniontook the position that a member could not resign fromthe Union, the resignations and the details thereof, includingreceipt,were futile gestures insofar as the Union was con-cerned, but, in our opinion, effective notwithstanding, sincethe intent of the resignees is clear.41CONCLUSION OF LAWAs set forth heretnabove and for the reasons hereinabovestated,itisfound that, by threatening to seek, or byseeking, court enforcement of unreasonable fines imposedon employees, who were union members, or byimposingfines or by seeking court enforcement of fines upon employ-'° In some instances, the resignations were received prior to the timethe employee went to work during the strike In more instances, theresignationswere deposited in the mail before the employee returnedto work All or practically all resignations were received by the Unionprior to any action on the subject of fines"Aeronautical District Lodge 751, International Association of Machinists& Aerospace Workers, AFL-CIO (The BoeingCompany), 173 N LRB No71At the conclusion of the body of his decision in the instant case,the Examiner finds, although it may be of no moment to anyone buthimself, that his effort to apply and to implement theAllis-Chalmersdecision and its rationale in the present case, confirms him in his respectfuldisagreement with theAllis-Chalmersdecision regarding the meaning ofSection 8(b)(1)(A) and its proviso In our opinion, the above sectionof the Act reveals a congressional intent that union fines and theiramount were to be a matter for the union, including the enforcementof such internal disciplinary measures by internal means The maximuminternal sanctions preserved to the union for enforcement of its disciplinarymeasures such as fines were, we believe, denial of membership or expulsion399ees,who were former union members who had resignedfrom theUnion,all because said employees worked dunngthe September1965 strikeat Boeing'sMichoud plant, theRespondent Union restrained and coerced said employeesin the exercise of their rights guaranteed in Section 7of the Act andthereby engaged in unfair labor practiceswithin the meaning of Section8(b)(1)(A) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, heretnabove described, it will berecommended that Respondent cease and desist from suchconduct.Itwill also be recommended that, with respect to anyemployee who had resigned from membership in the Union,who had formerly been a union member, and who wasfined after his resignation, and who paid any such finestoRespondent,Respondent refund or reimburse saidemployee the amount of such paid fine As to employeeswho had remained union members, it will be recommendedthat any such employee, who paid an unreasonable fineafter Respondent threatened to institute or instituted stepsfor the court enforcement of such unreasonable fines, bereimbursed or refunded by Respondent the said unreasonablefine.The determination of whether or not the fine wasreasonable or unreasonable will be on an individual basissince,as set forth in our decision above, the earningsand types of earnings, regular or premium earnings, ofthe employee member are important elements in determiningwhether or not the fine was reasonable pursuant to thestandards or formula that we have adopted.[Recommended Order omitted from publication.]The rights and restrictions in the Act are applicable to all unions, theweak and the strong, the effective and the ineffective If, for instance,one union because of its economic strength and bargaining power, inthe exercise of the rights under Section 8(a)(5) of the Act, is ableto secure a contract from an employer with substantial wage increasesand other benefits but another union, lacking effective economic bargainingpower, can secure no appreciable benefits in a contract with an employer,these differences do not alter the meaning or the limitations of Section8(a)(5)Expulsion from membership or the threat thereof may be aneffective disciplinary tool in some organizations and not in others, oritmay be more effective in one organization than in another and mayvaryin different situations In our opinion, these factors do not alterthe meaning of Section 8(b)(1)(A) and its proviso as we read and under-stand them and their legislative history ButAllis-Chalmersis the lawon the subject and it is that decision that has governed the instantdecision and has involved us in the matter of what is a reasonableunion fine for violation of a union rule